Examiner’s Statement of Reasons for Allowance

1.	Claims 1-18 are allowed.
2.	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations causing, using a hardware processor of a media device, a user interface to be presented that includes a plurality of media identifier elements, wherein a first media identifier element at a first media identifier position is highlighted from among the plurality of media identifier elements; causing an options element to be presented in a first options element position connection with the highlighted first media identified element; receiving an instruction from a user input device associated with the media device to navigate to a second media identifier element of the plurality of media identifier elements along a direction that corresponds to the first options element position, wherein the second media identifier element is located at a second media identifier position; determining a second options element position based on a number of directional elements needed to navigate to the options element from the second media identifier position; and causing the options element to be presented at the second options element position recited in claims 1, 7 and 13, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 7, and 13 as a whole.
Thus, claims 1, 7 and 13 are allowed over the prior arts of record.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143